MEMORANDUM **
Francisco Miguel Angel Najera-Gordillo appeals from his guilty-plea conviction and the 292-month sentence imposed for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), appellant’s counsel, has filed a brief stating there are no grounds for relief on direct appeal, along with a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental brief. Instead of an answering brief, appellee has filed a motion to dismiss.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the appeal waiver.
Counsel’s motion to withdraw is GRANTED, the appellee’s motion to dismiss is GRANTED, and the appellant’s pro se motions are DENIED as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.